People v Santana (2014 NY Slip Op 08358)





People v Santana


2014 NY Slip Op 08358


Decided on November 26, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 26, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
RUTH C. BALKIN
THOMAS A. DICKERSON
SYLVIA O. HINDS-RADIX, JJ.


2013-03112
2013-03113
2013-03114

[*1]The People of the State of New York, respondent,
vRolando Santana, appellant. (Ind. Nos. 73/13, 74/13, 75/13)


Seymour W. James, Jr., New York, N.Y. (Adrienne M. Gantt of counsel; Jeff Kinkle on the memorandum), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, and William Branigan of counsel; Gina Chiappetta on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from three sentences of the Supreme Court, Queens County (Chin-Brandt, J.), all imposed March 6, 2013, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257; People v Lopez, 6 NY3d 248; People v Contreras, 112 AD3d 649), and, thus, does not preclude review of his excessive sentence claim. However, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., BALKIN, DICKERSON and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court